DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9, 11-12 of prior U.S. Patent No. 10,908,107. This is a statutory double patenting rejection.
17/116,523
10,908,107
1. A method for preparing nitrogen oxide gas sensor based on sulfur-doped graphene, comprising: 1) providing graphene and a micro heater platform substrate, and transferring the graphene onto the micro heater platform substrate: 2) putting the micro heater platform substrate covered with the graphene into a chemical vapor deposition reaction furnace; 
 




2. The method for preparing nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1. wherein, in step 1), the graphene is intrinsic graphene.  
2. The preparation method for nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1, characterized in that, in step 1), the graphene is intrinsic graphene.


3. The method for preparing nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1, wherein, in step 1), the micro heater platform substrate is a single micro heater platform or a wafer level substrate.  
3. The preparation method for nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1, characterized in that, in step 1), the micro heater platform substrate is a single micro heater platform or a wafer level substrate


4. The method for preparing nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1. wherein, in step 1), a test electrode and a heater are provided on the micro heater platform substrate, and the graphene at least covers the test electrode.  
4. The preparation method for nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1, characterized in that, in step 1), a test electrode and a heater are provided on the micro heater platform substrate, and the graphene at least covers the test electrode.


5. The method for preparing nitrogen oxide gas sensor based on sulfur-doped 
1 graphene according to claim 1, wherein, in step 1), the graphene is transferred onto 2 the micro heater platform substrate by adopting a direct transfer method or PMMA method.  
5. The preparation method for nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1, characterized in that, in step 1), the graphene is transferred onto the micro heater platform substrate by adopting a direct transfer method or PMMA method.



6. The preparation method for nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1, characterized in that, in step 3), the flow rate of the inert gas is 500 sccm-5000 sccm, and the gas feeding and exhausting treatment time is 2 min-30 min.


7. The method for preparing nitrogen oxide gas sensor based on sulfur-doped 9graphene according to claim 1, wherein, in step 4), the first temperature is 2000C-7000C; the flow rate of mixed gas of the hydrogen gas and the inert gas is 100sccm-5000sccm; and the mixing ratio of the hydrogen gas to the inert gas is 10%-90%.  

7. The preparation method for nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1, characterized in that, in step 4), the first temperature is 200° C.-700° C.; the flow rate of mixed gas of the hydrogen gas and the inert gas is 100 sccm-5000 sccm; and the mixing ratio of the hydrogen gas to the inert gas is 10%-90%.


8. The method for preparing nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1, wherein, in step 5), the second temperature is 3000C-9000C; the flow rate of the inert gas is 500sccm-5000sccm, the flow rate of the hydrogen gas is 10sccm-100sccm and the flow rate of the sulfur source gas is 0.5sccm-50sccm; and the doping time is 10min-50min.  
8. The preparation method for nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1, characterized in that, in step 5), the second temperature is 300° C.-900° C.; the flow rate of the inert gas is 500 sccm-5000 sccm, the flow rate of the hydrogen gas is 10 sccm-100 sccm and the flow rate of the sulfur source gas is 0.5 sccm-50 sccm; and the doping time is 10 min-50 min.


9. The method for preparing nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1, wherein the sulfur source gas comprises one or more of hydrogen sulfide and carbonyl sulfide.  
9. The preparation method for nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 8, characterized in that the sulfur source gas comprises one or more of hydrogen sulfide and carbonyl sulfide.


10. The method for preparing nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1, wherein, in step 5), temperature is increased from the first temperature to the second temperature, the temperature is kept at the second temperature for 5min-20min, and then the sulfur source gas is fed into the reaction furnace.  

11. The preparation method for nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1, characterized in that, in step 5), temperature is increased from the first temperature to the second temperature, the temperature is kept at the second temperature for 5 min-20 min, and then the sulfur source gas is fed into the reaction furnace.


2611. The method for preparing nitrogen oxide gas sensor based on sulfur-doped 27graphene according to claim 1, wherein, in step 6), the flow rate of the inert gas is 1 50sccm-300sccm, and the flow rate of the hydrogen gas is 10sccm-40sccm.
12. The preparation method for nitrogen oxide gas sensor based on sulfur-doped graphene according to claim 1, characterized in that, in step 6), the flow rate of the inert gas is 50 sccm-300 sccm, and the flow rate of the hydrogen gas is 10 sccm-40 sccm.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
March 22, 2022